



CAPITAL MANAGEMENT MAINTENANCE AGREEMENT
BETWEEN
PARTNERRE LTD.
(Pembroke, Bermuda)
AND


Partner Reinsurance Asia Pte. Ltd.
(Singapore)




This Capital Management Maintenance Agreement (“Agreement”), effective 1 January
2015, is entered into by and between PARTNERRE LTD. (“PartnerRe”), a holding
company domiciled in Pembroke, Bermuda, with its principal place of business
located at Wellesley House South, 90 Pitts Bay Road, Pembroke HM 08 Bermuda, and
its subsidiary PARTNER REINSURANCE ASIA PTE. LTD., (“PartnerRe Asia”) a
reinsurance company domiciled in Singapore, with principal offices located at 9
Raffles Place, #19-20 Republic Plaza II, Singapore, 048619.


WITNESSETH:
WHEREAS, PartnerRe is the owner of 100% of the outstanding common stock of
PartnerRe Asia;
WHEREAS, PartnerRe Asia has issued and intends to issue reinsurance contracts
(“Contracts”) to third parties;
WHEREAS, PartnerRe Asia depends, in part, on favorable consideration from
reinsurance buyers, who place great emphasis on the financial strength of
reinsurers;
WHEREAS, PartnerRe wishes to provide certain assurances with respect to the
maintenance of the net worth of PartnerRe Asia;
WHEREAS, PartnerRe and PartnerRe Asia desire to take certain actions to enhance
and maintain the financial condition of PartnerRe Asia as hereinafter set forth
in order to enable PartnerRe Asia to issue such Contracts; and
WHEREAS, PartnerRe and PartnerRe Asia entered into a Capital Maintenance
Agreement effective 1 October 2013 which will terminate and be replaced with
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree to terminate the Capital Maintenance Agreement effective
from 1 October 2013 and replace it with this Agreement on the following terms:



1





--------------------------------------------------------------------------------



1.OBLIGATION TO PROVIDE CAPITAL. PartnerRe agrees that it shall financially
support PartnerRe Asia and shall from time to time make such capital
contributions in cash or other acceptable form as may be necessary to maintain
the Capital (as defined below) of PartnerRe Asia such that the Capital Adequacy
Ratio (calculated under the prevailing solvency regime in Singapore) shall not
fall below 150%. The “Capital” of PartnerRe Asia at any time shall mean
shareholders equity, determined in accordance with accounting principles in
Singapore during the period in which this Agreement is in effect. PartnerRe
further agrees that following any material change in the method of calculating
Capital, its obligation shall be to maintain the required level of capital under
the revised method of calculation.


2.CAPITAL ADEQUACY RATIO. PartnerRe Asia shall, from time to time, calculate its
Financial Resource in relation to its Total Risk Requirement in accordance with
the prevailing MAS Insurance Act and Regulations (the “Capital Adequacy Ratio”).
In the event that the Capital Adequacy Ratio is less than 150%, PartnerRe shall
cause PartnerRe Asia to have sufficient funds to make whole any shortfall.
PartnerRe or such designated subsidiary will make such Contribution within
ninety (90) days after the determination that the Capital Adequacy Ratio is less
than 150% and proper notice has been provided to PartnerRe.


3.AGGREGATE LIMIT. The sum of all Contributions made by PartnerRe under this
Agreement shall in aggregate not exceed a total of USD$100 million during the
entire period in which this Agreement is in effect.


4.WAIVERS. PartnerRe hereby waives any failure or delay on the part of PartnerRe
Asia, in asserting or enforcing any of its rights or in making any claims or
demands hereunder.


5.TERMINATION; AMENDMENT. Notwithstanding any provision to the contrary pursuant
to this Agreement, this Agreement shall continue in full force and effect until
the earlier of: (i) mutual agreement is reached between the parties to terminate
the Agreement; (ii) PartnerRe contributes to PartnerRe Asia the full Aggregate
Limit as provided in Article 3 herein; or (iii) PartnerRe terminates this
Agreement immediately upon written notice to PartnerRe Asia in the event of the
sale or transfer of a majority of PartnerRe Asia’s stock to an entity not
affiliated with PartnerRe; or (iv) PartnerRe Asia achieves a rating of at least
A+ from one or more rating agencies without reliance upon this Agreement.


This Agreement may be amended at any time by written amendment or agreement
signed by all of the parties hereto.


In the event PartnerRe decides to either amend or terminate this Agreement as
provided herein, PartnerRe shall provide written notice to PartnerRe Asia’s
Compliance Manager within ten (10) days, at the address set forth below:


6.    NOTICES. Any notice, instruction, request, consent, demand, or other
communication required or contemplated by this Agreement shall be communicated
in writing and addressed as follows:


If to PartnerRe:    PartnerRe Ltd.
Wellesley House South, 5th Floor
90 Pitts Bay Road
Pembroke HM 08

2





--------------------------------------------------------------------------------



Bermuda


If to PartnerRe Asia:    Partner Reinsurance Asia Pte. Ltd.
9 Raffles Place
#19-20 Republic Plaza II
Singapore, 048619


    
7.             ARBITRATION. All unresolved differences of opinion or all and any
disputes between PartnerRe and PartnerRe Asia including its formation and
validity shall be submitted to arbitration. The seat of the arbitration shall be
Bermuda. The governing law of the arbitration shall be Bermuda. The arbitration
shall be conducted in accordance with The Bermuda International Conciliation and
Arbitration Act 1993.
 
In the event that the parties cannot agree on the appointment of arbitrators,
who shall be persons with not less than ten years' experience of insurance or
reinsurance as persons engaged in the industry itself (including those who have
retired) or as lawyers or other professional advisers, the arbitrators shall be
appointed by the nominating committee for the time being of the Chartered
Institute of Arbitrators Bermuda Branch.


8.             SUCCESORS AND ASSIGNS. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their heirs, executors,
administrators, successors and permitted assigns.
9.            COUNTERPARTS. This Agreement may be executed and delivered in one
or more counterparts , including counterparts delivered by facsimile or such
electronic or digital format or otherwise, each of which shall constitute an
original document, and all of which taken together shall constitute one and the
same instrument. A party providing its signature by facsimile, or such
electronic or digital format or otherwise shall promptly forward to the other
party an original of the executed copy of this Agreement which was so delivered
by facsimile or other means.
10.             GOVERNING LAW. This Agreement shall be governed by the laws of
Bermuda.



















3





--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been entered into on the date first above
written


PartnerRe Ltd.


By: ______________________________


Name: _Marc Wetherhill____________


Title: _Chief Legal Counsel_______




Partner Reinsurance Asia Pte. Ltd.


By: _______________________            By: _______________________


Name: Alain Flandrin_______             Name: Ow Ming____________


Title: CEO___________________ Title: CFO___________________









4



